Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on March 11, 2021. Claims 1-24 are pending. Claims 1-7,9-15 and 17 have been amended. Claims 23 and 24 are new.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 2018/0291553) in view of Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) and Costin Jr. (US 2016/0263928).
Schimper teaches assembling indigo dyed (paragraph 0081) cotton yarns (paragraph 0077) into woven fabric and sewing into a garment (paragraph 0078-0080, 
	Schimper does not teach the digital laser files and storing the dried washed assembled garment in an inventory and editing.
Alapieti teaches systems for providing first garments assembled made from fabric panels comprising indigo dyed denim warp yarns (page 6) and sewn together (page 75) using thread washed using a first wash base recipe (page 39, figure 13) and second garments assembled made from fabric panels comprising indigo dyed denim warp yarns and sewn together using thread washed using a second wash base recipe (pages 71-75 list many assembled jeans sewn together with thread, washed with basic washes, heavy washes with bleach, stone washes (abrasive particles) or enzyme, treated with potassium permanganate (oxidative finish)). Alapieti teaches that the stores such as Levi Strauss 
Costin Jr. teaches systems for laser finishing indigo dyed denim warp yarns which are in the form of rolls (paragraph 0057,0070, 0137) using a computer controlled digital design tool with a network interface (Figure 31, paragraph 0011, 0054) where different laser patterns can be applied to the jeans such as first second and subsequent laser patterns which the user defines based on the desired aesthetic and this contains several grayscale color levels of different color intensity(paragraph 0133-0146). Costin Jr teaches the laser impinges on the fabric to cause dye removal and produce a lighter fabric and the darker and lighter coloring pattern can be controlled based on the user settings (paragraph 0147-0148). The first and second and any other pattern generation can be converted into data files (paragraph 0096,0143). Costin Jr teaches the digital design tool generates a photorealistic visualization of the finishing pattern and allows modification of the pattern by the user as an editing tool (Figure 31, 4014,4008, paragraph 0047-0050,0122,0123) and the laser reproduces this pattern on the jeans based on the file data (paragraph 0054). Costin Jr teaches the laser head is controlled by the pattern entered (paragraph 0071). Costin Jr teaches the files are stored on a web server (paragraph 0048).
It would have been obvious to one  of ordinary skill in the art at the time the invention was made to modify the systems of Schimper by using digital laser files and storing the garments in a template inventory because Alapieti teaches that customization of the garments can be beneficial if a customer designs their desired aesthetic in a computer, sees a visualization of the garment and orders it wherein the garment is then 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the treatments water washing and tinting as Schimper teach these are all conventional treatment used in stonewashing dyed denim to rinse and adjust the color tone with dyestuffs. Adjusting the color tone by tinting after lasering would be obvious to provide a second garment with a desired final color. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schimper and Alapieti by allowing editing of the digital file based on the photo visualization as taught by Costin Jr so the customer can accurately customize the denim jeans representation to produce an exact replica of the desired aesthetic pattern to be produced on the customized garment. 
. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schimper (US 2018/0291553) in view of Alapieti (Creating an Efficient and Scalable Manufacturing System for Customized Made to Measure Jeans) and further in view of Dixon (US 5,674,875).
Schimper and Alapieti are relied upon as set forth above.
Schimper and Alapieti do not specify adding sodium bisulfite.
Dixon teaches that sodium bisulfite is conventionally added stonewashing baths to aid in producing decolorizing effects on the indigo dyed cotton denim (column 4, lines 35-58; column 3, lines 30-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Schimper and Alapieti by adding sodium bisulfite to the treatment bath as Dixon teaches sodium bisulfite is an effective . 

Response to Arguments
Applicant's arguments filed regarding Schimper have been fully considered but they are not persuasive. The examiner argues even though the ascorbic acid or sodium ascorbate are taught as acids/acid catalysts, the properties of anti-ozone agents would be present as this is a property that is inherent to the compounds and their interaction with denim even if the property is not explicitly recited by the prior art. If ascorbic acid or sodium ascorbate are present on the indigo dyed denim sat the same concentration claimed by applicant, the treatment will provide this anti-ozone, anti-yellowing benefit to the denim even if the prior art does not teach the property. It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art does not cause a claim drawn to distinguish over the prior art. Additionally where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on." In re Swinehart, 169 USPQ 226 (CCPA 1971). Schimper teaches acid amounts of higher than 0.01 g/L so allows for any value greater than this and concentrations of 0.01vol% to 50.0 vol% acid are disclosed (paragraph 0106) which would be 0.1g/L to 500g/L. This overlaps applicant’s concentration range and optimizing the amount to produce desired color changes at the time of lasering would be obvious. 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761